Clyde Stultz, plaintiff in error, in the county court of Stephens county, was convicted of the offense of the unlawful transportation of intoxicating liquors, with his punishment fixed by a jury at a fine of $50 and 30 days in jail. The attorneys for plaintiff in error have filed a motion to dismiss the appeal and abate the action, upon a showing made that the plaintiff in error is deceased. Upon consideration of the motion and proofs produced in support thereof, the motion is allowed, the appeal dismissed, and the cause abated, and it is ordered that the obligators on the appeal bond be released and exonerated.